Citation Nr: 0942167	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-32 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.  

2.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus 
type II.   

3.  Entitlement to service connection for left hip strain 
with degenerative joint disease.  

4.  Entitlement to service connection for left knee strain 
with degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from October 1963 to October 
1967.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and November 2005 rating 
decisions by the above Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.

REMAND

In the Veteran's September 2006 substantive appeal to the 
Board, the VA Form 9, he indicated that he wanted to testify 
at a videoconference hearing at the RO before a Veterans Law 
Judge (VLJ).  The RO sent correspondence to the Veteran in 
December 2006 acknowledging receipt of the his request for a 
Board hearing and asking him to confirm that he still wanted 
a hearing and, if so, to clarify what type of hearing.  The 
RO advised him that he would be scheduled for a Travel Board 
hearing if he did not complete the enclosed form to confirm 
that he still wanted a hearing and the type of hearing he 
preferred.  No response from the Veteran is contained in the 
record.  He was scheduled for a Travel Board hearing in July 
2009, but failed to appear.  In October 2009, the Veteran's 
representative requested to have the hearing rescheduled 
because the claims folder did not disclose a copy of the 
notification of the hearing to the Veteran.  See 38 C.F.R. 
§ 19.76.     

Because there is no indication in the record that the Veteran 
received proper notice of his scheduled Board hearing, a 
remand to satisfy the Veteran's hearing request is warranted.  
Moreover, as the Veteran has previously indicated that he 
wanted to be scheduled for a videoconference hearing, no 
further clarification on the type of hearing he desires is 
required.  Since such hearings are scheduled by the RO (see 
38 C.F.R. § 20.704(a)), the Board is remanding the case for 
that purpose, in order to satisfy procedural due process.  
Under applicable regulation, a hearing on appeal will be 
granted if an appellant expresses a desire to appear in 
person.  38 C.F.R. § 20.700.  The importance of responding to 
a request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3), as a Board decision may be vacated when there 
is a prejudicial failure to afford an appellant a personal 
hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO before a Veterans Law 
Judge, as the docket permits.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be placed 
in the record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

